Opinion issued February 1, 2007








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00296-CV
____________

IN RE SANJEEV PATEL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Sanjeev Patel, filed a petition for a writ of mandamus complaining of
Judge Gamble's jurisdiction to issue orders that (1) granted a summary judgment in
favor of the real parties in interest; (2) struck relator's seventh amended petition; and
(3) granted relator's motion for non-suit. (1)
	We deny the petition for a writ of mandamus.  We further deny the real parties
in interest motion for sanctions and damages.  See Tex. R. App. P. 52.11.

PER CURIAM
Panel consists of Justices Nuchia, Keyes and Higley.
1.            
           
         
          
        -